Citation Nr: 1647807	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  08-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for loss of sensation in the feet and fingers, to include as secondary to service-connected coronary artery disease.

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure and as secondary to service-connected coronary artery disease.

3.  Entitlement to service connection for presbyopia, to include as secondary to the service-connected coronary artery disease.

4.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder prior to July 8, 2014.    

5.  Entitlement to an evaluation in excess of 70 percent for PTSD with major depressive disorder for the period from July 8, 2014, to August 11, 2014.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction was subsequently transferred to the RO in Manila, the Republic of the Philippines.  

In the May 2007 rating decision, the RO continued a 50 percent evaluation for PTSD with major depression, and denied service connection for loss of sensation in the feet and fingers, erectile dysfunction, methicillin-resistant staphylococcus aureus (MRSA), diabetes mellitus, and presbyopia.  

In September 2010, the Board denied service connection for methicillin-resistant staphylococcus aureus (MRSA).  The Board remanded the issues of entitlement to an increased evaluation for PTSD and entitlement to service connection for erectile dysfunction, loss of sensation in the feet and fingers, diabetes mellitus, and presbyopia for further development.  

In March 2014, the Board remanded the issues of entitlement to an increased evaluation for PTSD and service connection for loss of sensation in the feet and fingers, diabetes mellitus, and presbyopia, for further development.  The case has since been returned to the Board for appellate review.  

In a March 2012 rating decision, the RO granted service connection for erectile dysfunction.  The AOJ's grant of service connection constitutes a full award of the benefit sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, that matter is no longer on appeal, and no further consideration is necessary.  

In a September 2014 rating decision, the RO increased the evaluation for PTSD with major depressive disorder to 70 percent effective July 8, 2014, and to 100 percent effective August 11, 2014.  Nevertheless, a claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue remains in appellate status, as recharacterized above.    

In his June 2008 substantive appeal, the Veteran requested a hearing before the Board.  The Veteran was notified of the date, time, and location of the scheduled hearing by letters dated in September 2009 and January 2010.  However, he failed to report for that proceeding, and he has not requested that the hearing be rescheduled or provided good cause.  Therefore, the Board considers the hearing request withdrawn.  See 38 C.F.R. 20.704(d) (2016).   

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND 

Regarding the claim for an increased evaluation for PTSD with major depressive disorder, a remand is necessary to ensure compliance with the Board's prior remand directives.  In March 2014, the Board directed to AOJ to issue a supplemental statement of the case (SSOC) if a full grant of the benefits sought on the appeal could not be granted.  In a September 2014 rating decision, the AOJ increased the evaluation assigned for the Veteran's service-connected PTSD with major depressive disorder to 70 percent effective July 8, 2014, and to 100 percent effective August 11, 2014.  However, the AOJ did not issue an SSOC addressing the issue of entitlement to an evaluation in excess of 50 percent prior to July 8, 2014, and in excess of 70 percent for the period from July 8, 2014, to August 11, 2014.  Therefore, a remand is necessary for issuance of an SSOC.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the claim for service connection loss of sensation in the feet and fingers, a remand is necessary to obtain a VA examination.  In this regard, the record reflects that the Veteran was provided numerous VA examinations in connection with his service-connected peripheral vascular disease.  However, the Veteran has not been afforded a VA examination in connection with his claim for service connection for loss of sensation of the feet and fingers.  

The Veteran's private treatment records reflect that he has a current diagnosis of peripheral neuropathy of the upper and lower extremities.  See, e.g., January 2013 private medical record.  His service treatment records also note complaints of numbness and weakness in the lower extremities.  In addition, the Veteran has reported that he suffered from frostbite during service.  See, e.g., August 2004 VA examination.  

Moreover, in a January 2013 private medical opinion, Dr. R.T. (initials used to protect privacy) opined that the Veteran's peripheral neuropathy was secondary to his history of frostbite and diabetic neuropathy.  However, Dr. R.T. provided no supporting rationale for her opinion.  Therefore, a remand is necessary to obtain a VA examination and medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Regarding the claim for service connection for type II diabetes mellitus, the Board acknowledges that there are several private medical opinions associated with the record.  In this regard, Dr. E.V.D opined that obesity during active duty was the primary cause of the Veteran's type II diabetes mellitus.  See November 2011 and February 2012 private medical statements.  However, Dr. E.V.D. did not reconcile his opinion with the weight and height measurements contained in the Veteran's service treatment records.  Furthermore, in January 2013, Dr. R.T. opined that it was more likely than not that diabetes mellitus was secondary to the Veteran's heart surgery.  However, the only supporting rationale provided was that diabetes mellitus developed after the Veteran's heart surgery.

The Veteran has also contended that his diabetes mellitus is due to exposure to herbicides during service.  See May 2010 informal hearing presentation.  Following the September 2010 Board remand, the RO submitted a request to the National Personnel Records Center (NPRC) and received a response that there was no evidence to substantiate any service in the Republic of Vietnam.  See October 2011 Personnel Information Exchange System (PIES) response.  However, the Board notes that the location of the foreign service reported on the Veteran's DD-214 remains unknown.  Moreover, in a January 2004 claim, the Veteran indicated that he was exposed to herbicides in the United States.  On remand, the AOJ should request that the Veteran provide additional details regarding the nature of his alleged herbicide exposure.  Thereafter, the AOJ should conduct any further development deemed necessary. 

Regarding the claim for service connection for presbyopia, in September 2010, the Board determined that the claim was inextricably intertwined with the Veteran's claim for type II diabetes mellitus.  
In addition, the Board notes that the most recent VA medical records currently associated with the claims file are dated in March 2014.  Therefore, the AOJ should obtain any outstanding VA medical records.  

Lastly, the Board notes that the Veteran's complete service personnel records are not associated with the claims file.  As these records may contain relevant evidence, on remand the AOJ should obtain a complete copy of the Veteran's military personnel records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for loss of sensation in the feet and fingers, type II diabetes mellitus, presbyopia, and PTSD that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Manila VAMC dated from March 2014 to the present. 

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate location, to request the Veteran's complete service personnel records.  

3.  The AOJ should send the Veteran a letter and request that he provide information regarding the approximate dates, locations, and nature of his alleged exposure to herbicides.  

After receiving a response, the AOJ should undertake any necessary efforts to verify such exposure.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any loss of sensation in the feet and fingers that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should specifically consider the January 2013 private medical opinion from Dr. R.T.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify any current disorders related to the Veteran's claimed loss of sensation in the feet and fingers.  In so doing, he or she should specifically indicate whether the Veteran has a disorder other than his service-connected peripheral vascular disease.   

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology or cold weather injuries therein.  

He or she should also opine as to whether the claimed disorder was either caused by or permanently aggravated by his service-connected peripheral vascular disease and coronary artery disease.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any diabetes mellitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should specifically consider the private medical opinions submitted in support of the claim that are dated in November 2011, February 2012, and January 2013.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.  

He or she should also opine as to whether the disorder was either caused by or permanently aggravated by his service-connected peripheral vascular disease and coronary artery disease.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any presbyopia that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should state whether presbyopia is a congenital defect or disease.  

 To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

 (1)  If the disorder is considered a congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during service.

 (2)  If the disorder is considered a congenital disease, the examiner should state whether the disease preexisted the Veteran's service.

 If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(3)  If the presbyopia is not congenital and/or did not preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's military service.

Alternatively, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that presbyopia was caused or permanently aggravated by his service-connected coronary artery disease.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

8.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal, to specifically include the issues of entitlement to an evaluation in excess of 50 percent for PTSD with major depressive disorder for the period prior to July 8, 2014, and in excess of 70 percent for the period from July 8, 2014, to August 11, 2014.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




